

114 HR 5132 IH: Havana Syndrome Servicemember Support Act
U.S. House of Representatives
2021-08-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5132IN THE HOUSE OF REPRESENTATIVESAugust 31, 2021Mr. Crow (for himself, Mr. Turner, and Mr. Wenstrup) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo establish a cross-functional team in the Department of Defense for the emerging threat relating to anomalous health incidents.1.Short titleThis Act may be cited as the Havana Syndrome Servicemember Support Act. 2.Cross-functional team for emerging threat relating to anomalous health incidents(a)EstablishmentUsing the authority provided under section 911(c) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 111 note), the Secretary of Defense shall establish a cross-functional team to address national security challenges posed by anomalous health incidents (as defined by the Secretary) and ensure that individuals affected by anomalous health incidents receive timely and comprehensive health care and treatment pursuant to title 10, United States Code, or other provisions of law administered by the Secretary, for symptoms consistent with an anomalous health incident.(b)DutiesThe duties of the cross-functional team established under subsection (a) shall be—(1)to assist the Secretary of Defense with addressing the challenges posed by anomalous health incidents and any other efforts regarding such incidents that the Secretary determines necessary; and(2)to integrate the efforts of the Department of Defense regarding anomalous health incidents with the efforts of other departments or agency of the Federal Government regarding such incidents.(c)Team leaderThe Secretary shall select an Under Secretary of Defense to lead the cross-functional team and a senior military officer to serve as the deputy to the Under Secretary so selected.(d)Determination of organizational roles and responsibilitiesThe Secretary, in coordination with the Director of National Intelligence and acting through the cross-functional team established under subsection (a), shall determine the roles and responsibilities of the organizations and elements of the Department of Defense with respect to addressing anomalous health incidents, including the roles and responsibilities of the Office of the Secretary of Defense, the intelligence components of the Department, Defense agencies, and the Department of Defense field activities, the military departments, combatant commands, and the Joint Staff.(e)Briefings(1)Initial briefingNot later than 30 days after the date of the enactment of this Act, the Secretary shall provide to the appropriate congressional committees a briefing on—(A)the progress of the Secretary in establishing the cross-functional team; and(B)the progress the team has made in—(i)determining the roles and responsibilities of the organizations and elements of the Department of Defense with respect the cross-functional team; and(ii)carrying out the duties under subsection (b).(2)UpdatesNot later than 75 days after the date of the enactment of this Act, and once every 45 days thereafter during the one-year period following such date of enactment, the Secretary shall provide to the appropriate congressional committees a briefing containing updates with respect to the efforts of the Department regarding anomalous health incidents.(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the congressional defense committees; and(2)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.